t c summary opinion united_states tax_court kateryna brodskiy petitioner and ross brodskiy intervenor v commissioner of internal revenue respondent docket no 11281-13s filed date kateryna brodskiy pro_se ross brodskiy pro_se laura j mullin for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed hereinafter all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules of continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in an addition under sec_6651 to and a penalty under sec_6662 on the federal_income_tax tax of petitioner and intervenor for their taxable_year of dollar_figure dollar_figure and dollar_figure respectively the issue remaining for decision is whether petitioner is entitled to relief under sec_6015 we hold that she is background some of the facts have been stipulated and are so found at the time petitioner filed the petition she resided in california at a time not established by the record petitioner received a master’s degree in business administration on date she became a certified_public_accountant over the course of petitioner’s education she has taken at least one tax course continued practice and procedure petitioner and respondent filed a stipulation of settled issues in which she agreed to all of the determinations for the taxable_year that respondent made in the notice_of_deficiency that respondent issued to her and intervenor ross brodskiy from at least as early a sec_2010 the year at issue to the time of the trial in this case petitioner was employed as an accountant as of date petitioner and intervenor were legally_separated on date petitioner and intervenor jointly filed late form_1040 u s individual_income_tax_return for their taxable_year return petitioner and intervenor attached to the return schedule a itemized_deductions schedule a in the schedule a they claimed inter alia u nreimbursed employee_expenses of dollar_figure for vehicle mileage attributable to a business of intervenor intervenor’s claimed unreimbursed employee_expenses petitioner and intervenor attached to the return schedule c profit or loss from business schedule c in the schedule c they reported that intervenor was the proprietor of a software consulting business known as xboct consulting in the schedule c petitioner and intervenor reported g ross receipts or sales and g ross income of dollar_figure deducted inter alia c ar and truck expenses of dollar_figure intervenor’s claimed car and truck expenses and claimed a loss of dollar_figure on date respondent issued to petitioner and intervenor a notice_of_deficiency for their taxable_year notice in the notice respondent determined inter alia to disallow dollar_figure of intervenor’s claimed car and truck expenses reported in the schedule c disallow dollar_figure of intervenor’s claimed unreimbursed employee_expenses reported in the schedule a and include in income dollar_figure of ordinary dividends that petitioner and intervenor did not include in income in their return on date respondent’s centralized innocent spouse operations center respondent’s cisoc received petitioner’s form_8857 request for innocent spouse relief petitioner’s form in that form petitioner claimed that she had total monthly income of dollar_figure and total monthly expenses of dollar_figure in petitioner’s form_8857 petitioner made inter alia the following statement regarding the return i have no idea how numbers were calculated or where they came from intervenor did not submit to respondent’s cisoc any response to petitioner’s form_8857 after petitioner submitted petitioner’s form_8857 to respondent’s cisoc she timely filed a petition with the court with respect to the notice intervenor did not file a petition with the court with respect to the notice sometime after petitioner filed the petition respondent’s cisoc granted petitioner relief under sec_6015 in granting that relief respondent’s cisoc used a workpaper dated date that one of respondent’s examiners had prepared respondent’s examiner’s workpaper after having considered petitioner’s form_8857 respondent’s examiner’s workpaper stated in pertinent part general information litigation u s sep rs requesting spouse states forgery per tacit consent no forgery proven it’s a valid jt joint_return rs checked box for abuse but gave no explanation or documentation did not speak with rs about abuse as she is relieved per attribution rs is granted full relief of nrs non-requesting spouse exam adjusted sch c which caused adjusted_itemized_deductions can’t prove rs had actual knowledge rs was not involved in tax prep rs was not involved in nrs self employed business nrs had sep separate accts accounts spouse’s response evaluation process no reply year sec_6015 understatement_of_tax no payments were made by the rs taxpayers are currently divorced widowed legally_separated or they lived apart consecutive months filed a joint_return taxpayer stated the signature was forged signatures don’t match - consider intent factors for tacit consent factors to determine the intent in filing jointly rs had a filing requirement for that year rs did not file a separate_return for that year there was not a history of filing separately rs participated in preparation of the joint_return by providing w-2s and 1099s etc rs either paid balance due or received refund for that year the taxpayers did not file an extension for the return rs did not receive tax_benefit reduced tax eic in connection with the joint_return no schedules c e f filed or filed but did not include the rs rs agreed to signing a joint_return taxpayer had the intent to file a joint_return - valid_return explanation - jt return received jt return filed- return was efiled no sep return filed by rs - per tacit consent - no forgery found rs did not sign a waiver report prior to stat there was a defaulted statutory_notice_of_deficiency in the rs’s name - unagreed assessment aur pc exam dc tc495 or tc599 no oic accepted there is enough information to determine the claim balance due remaining claim filed timely understatement_of_tax solely attributable to the nrs erroneous items nrs has exam adjusted sch c of dollar_figure which caused adjusted itemized deductions- there is a di sic minimis jt amt of dollar_figure for domestic_production_activities_deduction and nrs had dollar_figure in ordinary dividends which caused a di sic minimis amt of tax no fraudulent transfer of assets rs had no actual knowledge explanation can’t prove rs had actual knowledge of nrs disallowed sch cl - rs was not involved in nrs business she was aware of his w-2 income of approx dollar_figure rs was not involved in tax prep return was electronically filed no disqualified assets transferred - grant relief relief granted under sec_6015 c either the rs made no payments or is not requesting a refund no refundable payments full grant conclusion - grant under c comment rs stated in exam interview some dividends were hers not sure amt - caused di sic minimis tax rs is granted full relief on date mr brodskiy timely filed a notice of intervention discussion sec_6013 provides that married taxpayers may elect to file jointly a tax_return if a joint tax_return is filed the spouses are jointly and severally liable for the entire tax due sec_6013 114_tc_276 if certain requirements are met a spouse may be relieved of joint_and_several_liability in one of three ways see sec_6015 c f we address only whether petitioner is entitled to relief under sec_6015 that is because our resolution of that issue provides petitioner the relief that she seeks in order to be entitled to relief under sec_6015 the spouse who requests that relief requesting spouse must satisfy several requirements including that the requesting spouse filed jointly a tax_return for the year at issue and was divorced or separated at the time the requesting spouse seeks that relief it is petitioner’s position and respondent concedes that she is entitled to relief under sec_6015 intervenor disagrees it is intervenor’s position that petitioner is not entitled to relief under sec_6015 because at the time she signed the return she had actual knowledge or should have known of the items giving rise to the deficiency that respondent determined in the notice and that were not allocable to her under sec_6015 in support of that position intervenor relies on sec_6015 the so-called actual know- ledge exception to relief under sec_6015 we reject intervenor’s position that because petitioner should have known of the items giving rise to the deficiency for taxable_year that are not allo- cable to her under sec_6015 sec_6015 precludes her entitlement to relief under sec_6015 indeed we need not even determine on the record be- fore us whether petitioner should have known about those items that is because sec_6015 does not apply unless the requesting spouse here petitioner has actual knowledge of the items that gave rise to the deficiency in question and that are not allocable to the requesting spouse under sec_6015 see continued sec_6015 in essence precludes relief under sec_6015 to a requesting spouse if the commissioner of internal revenue demonstrates that the requesting spouse had actual knowledge at the time that spouse signed the tax_return of any item giving rise to a deficiency or portion thereof which is not allocable to the requesting spouse under sec_6015 respondent who would bear the burden under sec_6015 of establishing petitioner’s actual knowledge of items giving rise to all or a portion of the deficiency for taxable_year that are not allocable to her concedes that respondent cannot do so we need not decide whether under those circumstances that burden shifts to intervenor see eg knight v commissioner tcmemo_2010_242 wl at that is because on the record before us we find that petitioner did not have actual knowledge of the items that gave rise to the deficiency for taxable_year and that are not allocable to her under sec_6015 continued 115_tc_183 aff’d 282_f3d_326 5th cir respondent acknowledges that petitioner admitted to having some know- ledge of the dollar_figure of ordinary dividends that respondent determined in the notice petitioner and intervenor did not report in the return however according to respondent that adjustment only gave rise to a de_minimis amount of tax intervenor does not argue that petitioner is not entitled to relief under sec_6015 relating to the portion of the deficiency allocable to those dividends continued in finding that petitioner did not have the actual knowledge required in order for sec_6015 to apply we have considered the facsimile on which intervenor relies and which intervenor sent to respondent on date date facsimile that facsimile purports to be a copy of an email that intervenor sent to petitioner regarding the return and petitioner’s response to intervenor’s email in the date facsimile intervenor’s email to petitioner states taxes final filling sic pincite pm petitioner’s response by email to intervenor’s email states it looks ok pls scan certified mail slip so i’ll track it on the record before us we reject intervenor’s contention that the date facsimile establishes the actual knowledge that sec_6015 requires in order to preclude petitioner’s entitlement to relief under sec_6015 the deficiency for taxable_year is almost entirely due to respondent’s disallowance in the notice of deductions claimed in the return for certain expenses relating to intervenor’s software consulting business petitioner whose testimony we found to be credible testified that intervenor prepared the continued under the circumstances presented we do not consider that question see supra note return using a computer_program for preparing returns and that she did not participate in the preparation of that return or give intervenor any advice regarding his preparation of that return petitioner also testified that she had nothing to do with his intervenor’s business she had no knowledge of miles he drove in his car why he claimed it and this expense intervenor’ sec_2010 claimed car and truck expenses and intervenor’ sec_2010 claimed unreimbursed employee_expenses has nothing to do with me based upon our examination of the entire record before us we find that petitioner is entitled to relief under sec_6015 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for petitioner
